                                           Case 3:18-cv-03277-SI Document 109 Filed 10/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re RAH COLOR TECHNOLOGIES LLC                  Case No. 18-md-02874-SI
                                         LITIGATION,                                       Case No. 3:18-cv-03277-SI (Dkt. No. 103)
                                   8
                                                                                           ORDER GRANTING
                                   9                                                       ADMINISTRATIVE MOTION TO
                                                                                           SEAL EXHIBITS M, T, AND U TO
                                  10                                                       DECLARATION OF WING LIANG IN
                                                                                           SUPPORT OF ADOBE'S MOTION TO
                                  11                                                       AMEND INVALIDITY CONTENTIONS
                                  12                                                       Re: Dkt. Nos. 126, 128
Northern District of California
 United States District Court




                                  13

                                  14
                                               Adobe Inc. has filed an administrative motion to seal six exhibits to the Declaration of Wing
                                  15
                                       H. Liang in Support of Adobe’s Motion to Amend its Invalidity Contentions. Exhibits M, T and U
                                  16   include material designated by Apple, Inc. as confidential. The Court has reviewed the declaration
                                  17   of Amy Walters and finds that Apple, Inc. has demonstrated good cause for filing the redacted
                                  18   portions of Exhibits M, T and U under seal, and accordingly GRANTS the administrative motion to
                                  19   seal.

                                  20

                                  21           IT IS SO ORDERED.

                                  22

                                  23   Dated: October 14, 2020                       ______________________________________
                                                                                       SUSAN ILLSTON
                                  24                                                   United States District Judge
                                  25

                                  26
                                  27

                                  28
